Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

The instant application having Application No. 16/591,249 has claims 1-20 pending filed on 10/02/2019; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated April 6, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments

This Notice of Allowance has been issued in response to applicant’s communication filed on April 6, 2022 in response to PTO Office Action dated February 14, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


Claim Rejections

Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-20


Applicant's arguments filed on 04/06/2022 with respect to the claims 1-20 have been fully considered and are persuasive.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 
The prior arts made of prior arts Rao et al (US PGPUB 20200364194), Claborn et al (US PGPUB 20080086516) and Neall et al (US PGPUB 20140266795) teach “A database system for managing a first primary database, a second primary database, and a standby database, comprising” Rao (Paragraph [0020] and Paragraph [0257]), “a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the database system to perform operations comprising” Rao (Paragraph [0059]), “monitor an activity of the first primary database” Rao (Paragraph [0110]), “migrate a portion of the first primary database to the second primary database” Rao (Paragraph [0122], “determine redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined” Claborn (Paragraph [0011]), “replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations still to be performed to replicate the activity in the standby database” Claborn (Paragraph [0037]), “determine an apply rate based at least in part on the applying the redo data to the standby database” Claborn (Paragraph [0051]) but fail to teach the following claimed features in combination with the overall claimed limitations when interpreted in light of the specifications:
 (Independent Claim 1) "... determine a catch-up time prediction metric for applying the redo data to the standby database based at least in part on the number of operations still to be performed to replicate the activity;  predict a potential apply lag based at least in part on the catch-up time and whether the apply rate is less than the redo rate; set a status for a traffic light based at least in part on the predicted potential apply lag; and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the traffic light.” 
The independent claims 11 and 17 were amended similar to claim 1 and have similar limitations; they are at least allowable for the same reasons as noted supra. 
The dependent claims 2-10, 12-16 and 18-20 depend from allowable base claims 1, 11 and 17 respectively thus they are at least allowable for the same reasons as noted supra. 
The prior art made of record Rao et al (US PGPUB 20200364194), Claborn et al (US PGPUB 20080086516) and Neall et al (US PGPUB 20140266795) neither anticipate nor render obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed on 04/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senthilnathan et al, (US PGPUB 20190042609), it discloses a system for presenting data to a user based on requests to move data from primary storage to secondary storage. The system receives a request to move data that satisfies at least one criterion, from primary to secondary data storage. The system then identifies an initial database query from the request, and further builds a nested database query from the initial database query according to a database schema. Next, the system estimates a size of a result of executing the nested database query.
Arashanipalai et al, (US PGPUB 20200409339), a monitoring device ingests a plurality of data records sequentially from a data stream, each having an associated timestamp, and builds a cluster pattern for a plurality of time periods by placing each data record into a corresponding cluster of a particular time period based on the associated timestamp of each data record. The monitoring device then establishes connection between clusters of different time periods by assigning each data record of each particular time period to both an adjacent preceding and succeeding time period. The monitoring device may detect cluster transitions based on the established connections between clusters of different time periods, and can compute cluster migration metrics based on the cluster transitions. The monitoring device then predicts future cluster migration metrics based on computed cluster migration metrics, detects an anomaly about the predicted future cluster migration metrics.
Mercier et al, (US PGPUB 20210021653), From a stream management service, indications of transmissions of data records of a first data stream via a persistent network connection associated with a subscription are provided to a stream processing application. In response to detecting that a transfer throttling condition associated with the subscription has been met, a delay is introduced before additional data records are transmitted via the same persistent network connection.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163